Citation Nr: 1503303	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-08 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, right lower extremity.

2. Entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral lower extremity peripheral neuropathy.  A noncompensable evaluation was assigned, effective April 12, 2010.  A December 2013 Decision Review Officer decision assigned separate evaluations to each lower extremity, 10 percent from April 12, 2010 and 40 percent from December 4, 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VMBS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. On December 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, right lower extremity.

2. On December 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, left lower extremity.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of the Veteran's appeal of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a December 2014 statement from the Veteran's representative, the Veteran stated he wished to withdraw his appeal for entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, right lower extremity; and entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, left lower extremity.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and these issues are dismissed.


ORDER

The appeal as to the issue of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, right lower extremity, is dismissed.

The appeal as to the issue of entitlement to an initial increased disability rating in excess of 10 percent prior to December 4, 2013, and 40 percent therefrom, for service-connected peripheral neuropathy, left lower extremity, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


